DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 03/18/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
3. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first acceleration acquiring unit”, “a second acceleration acquiring unit”, and “a collision determination unit” in claims 1 and 7; and “a third acceleration acquiring unit” in claim 12.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
6. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7. 	The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract 

8. 	The 35 USC 101 analysis between each element of claims and its combination is presented in the table below. 
Claim number and elements
Judicial exception (Step 2A Prong one)
Practical application (Step 2A Prong two)/ Significantly more (Step 2B)
Claim 1
Step2A Prong one: Yes
Step 2A Prong two: No / Step 2B: No
A collision determination device for determining a type of front collision of a vehicle, comprising: 
a first acceleration acquiring unit provided to acquire, based on output of a first acceleration sensor arranged at a front portion of the vehicle on one side in a vehicle width direction with respect to a vehicle center line, a first longitudinal deceleration as a deceleration in a vehicle length direction parallel with the vehicle center line and a first lateral acceleration as an acceleration in the vehicle width direction, the first lateral acceleration taking an acceleration in an inward direction toward the vehicle center line as a positive value and taking an acceleration in an outward direction opposite to the inward direction as a negative value


Abstract idea
Routine data gathering

Output of a first sensor is insignificant pre-solution activity.
Acquiring a first longitudinal deceleration and a first lateral acceleration is routine data gathering with a generic sensor.
a second acceleration acquiring unit provided to acquire, based on output of a second acceleration sensor arranged at the front portion of the vehicle on the other side in the vehicle width direction with respect to the vehicle center line, a second longitudinal deceleration as a deceleration 

Routine data gathering
This is more than the abstract idea, but not a practical application because it is routine data gathering.

Output of a second sensor is insignificant pre-solution activity.
Acquiring a second longitudinal deceleration and a second lateral acceleration is routine data gathering with a generic sensor.
a collision determination unit provided to determine the collision type based on the first longitudinal deceleration and the first lateral acceleration acquired by the first acceleration acquiring unit and the second longitudinal deceleration and the second lateral acceleration acquired by the second acceleration acquiring unit,
mental process and mathematical concept
Analyzing the data to determine a collision type is a mental process.
No significant element integrated into a practical application.
wherein the collision determination unit is configured to determine that the collision type is a full overlap front collision as a collision of the vehicle with an obstacle across substantially the entire width of a front surface of a vehicle body in a case where initial values as values at an early phase of the collision for the first lateral acceleration and the second lateral acceleration are both less than a full overlap determination threshold as a negative value.
mental process and mathematical concept 
Analyzing the data to determine a collision type based on a threshold is a mental process or mathematical concept.
No significant element integrated into a practical application.


9.	Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-12 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to 
	Step 2A: Prong One
	Regarding Claim 1, the limitations recited in Claim 1, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mathematical calculations and/or the mind, as presented in the above table. Nothing in the claim elements precludes the step from practically being performed in the mind and/or the mathematical calculations. Note that “output of a first acceleration sensor” and “output of a second acceleration sensor” are pre-solution activity for gathering data, insignificant extra-solution activity.  For example, “acquire a first longitudinal deceleration … and a first lateral acceleration …” and “acquire a second longitudinal deceleration … and a second lateral acceleration …” in the context of this claim may encompass merely gathering routine data. Similarly, the limitations of the determining step of “a collision determination unit”, as drafted, is processes based on the acquired data that, under its broadest reasonable interpretation, cover performance of the limitation in the mathematical calculations and/or the mind, as presented in the above table. For example, “determine the collision type based on the first longitudinal deceleration and the first lateral acceleration … and the second longitudinal deceleration and the second lateral acceleration …” and “determine that the collision type is a full overlap front collision … in a case where initial values as values at an early phase of the collision for the first lateral acceleration and the second lateral acceleration are both less than a full overlap determination threshold as a negative value” in the context of this claim may encompass manually calculating or inferring the collision type 
Step 2A: Prong Two
The sensors are additional elements recited at a high-level of generality to perform an insignificant pre-solution activity for merely gathering routine data (i.e., data of the longitudinal deceleration and lateral acceleration). This judicial exception is abstract ideal itself and not integrated into a practical application. In particular, the specification details use of a generic computing unit to perform the method using a processor to perform “acquire a first longitudinal deceleration … and a first lateral acceleration …”, “acquire a second longitudinal deceleration … and a second lateral acceleration …”, “determine the collision type based on the first longitudinal deceleration and the first lateral acceleration … and the second longitudinal deceleration and the second lateral acceleration …” and “determine that the collision type is a full overlap front collision … in a case where initial values as values at an early phase of the collision for the first lateral acceleration and the second lateral acceleration are both less than a full overlap determination threshold as a negative value”.  The processor in those steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating and analyzing the data related to a front collision type based on the acquired deceleration/acceleration data) such that it amounts no more than mere instructions to apply the exception using a 
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, using a processor to perform the steps of “acquire a first longitudinal deceleration … and a first lateral acceleration …”, “acquire a second longitudinal deceleration … and a second lateral acceleration …”, “determine the collision type based on the first longitudinal deceleration and the first lateral acceleration … and the second longitudinal deceleration and the second lateral acceleration …” and “determine that the collision type is a full overlap front collision … in a case where initial values as values at an early phase of the collision for the first lateral acceleration and the second lateral acceleration are both less than a full overlap determination threshold as a negative value” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept cannot provide statutory eligibility; Claim 1 is not patent eligible.
Regarding Claims 2-6 and 12, the limitations are further directed to an abstract idea, as described in claim 1. For the reasons described above with respect to Claim 1, the judicial exceptions are not meaningfully integrated into a practical application, or amount to significantly more than the abstract idea.
 it is a device type claim having similar limitations as of claims 1 and 5 above. Therefore, it is rejected under the same rationale as of claims 1 and 5 above. 
Regarding Claims 8-11, the limitations are further directed to an abstract idea, as described in claims 2-4 and 6. For the reasons described above with respect to claims 2-4 and 6, the judicial exceptions are not meaningfully integrated into a practical application, or amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-2, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ugusa et al. US PGPUB US 2003/0074111 A1, hereinafter referred to as “Ugusa”, cited in IDS dated 03/18/2019) in view of MIYATA et al. (US PGPUB US 2017/0232919 A1 hereinafter referred to as “MIYATA”, cited in IDS dated 03/18/2019). 

Regarding Claim 1, Ugusa teaches a collision determination device (Fig. 1, 20) for determining a type of front collision of a vehicle, comprising: 
 a first acceleration acquiring unit (Fig. 1, arithmetic unit 32) provided to acquire, based on output of a first acceleration sensor (Figs. 1, 2 and 5, sensors 22 and 24) arranged at a front portion of the vehicle on one side in a vehicle width direction with respect to a vehicle center line (Para 0064, “the sensors 22 and 24 are acceleration sensors (satellite sensors) situated at the left and right front portions of the vehicle 10, respectively, and detect the accelerations (more exactly, decelerations) at the respective positions”; Para 0086-0087, “The sensors 22 and 24 are acceleration sensors disposed left and right front corners of a vehicle 10, respectively as shown in FIG. 2, and detect the accelerations (more exactly, decelerations) at the respective positions”), a first longitudinal deceleration as a deceleration in a vehicle length direction parallel with the vehicle center line and a first lateral acceleration as an acceleration in the vehicle width direction, the first lateral acceleration taking an acceleration in an inward direction toward the vehicle center line as a positive value and taking an acceleration in an outward direction opposite to the inward direction as a negative value (Paragraph 0065, “The arithmetic unit 32 in FIG. 1 makes calculations on the outputs Gl and Gr of the left and right sensors 22 and 24 to obtain respective arithmetic results f(Gl) and f(Gr) with respect to the left and right portions of the vehicle. Preferably, the arithmetic unit 32 obtains, as the arithmetic results f(Gl) and f(Gr), the moving averages obtained by integrating the outputs Gl and Gr over a given time span. However, the function f(x) achieved by the arithmetic unit 32 may be the velocity obtained by integrating the acceleration once about time, the jerk obtained by differentiating the acceleration once about time, the moving average obtained by integrating the acceleration over a given time span, the intensity of the acceleration at a specific frequency, or a resultant component of vectors representing the acceleration or another suitable measurement in the longitudinal or lateral direction”) 
a second acceleration acquiring unit (Fig. 1, arithmetic unit 32)  provided to acquire, based on output of a second acceleration sensor (Figs. 1, 2 and 5, sensors 22 and 24) arranged at the front portion of the vehicle on the other side in the vehicle width direction with respect to the vehicle center line (Para 0064, 0086-0087), a second longitudinal deceleration as a deceleration in the vehicle length direction and a second lateral acceleration as an acceleration in the vehicle width direction, the second lateral acceleration taking an acceleration in the inward direction as a positive value and taking an acceleration in the outward direction as a negative value (Para 0065), and
a collision determination unit (Fig.1, the decision unit 40) provided to determine the collision type based on the first longitudinal deceleration and the first lateral acceleration acquired by the first acceleration acquiring unit and the second longitudinal deceleration and the second lateral acceleration acquired by the second acceleration acquiring unit, (Para 0013, “The decision unit compares the average with a threshold and decides whether a collision type of the vehicle is a symmetric or asymmetric on the basis of the comparison”; Para 0067, ; Paragraphs 0007, “systems and methods of the present disclosure may relate to calculating properties of a downhole component within a wellbore. In one example embodiment, properties that are calculated may include an angle of twist of a downhole component, a torque on the downhole component, or mechanical power transmitted through the downhole component”; Paragraph 008, “a method for determining torque on a downhole component within a wellbore may include obtaining rotational velocity measurements of one or more downhole components within a wellbore. Two or more rotational velocities may be obtained at different locations. From the rotational velocities, the torque on a downhole component may be approximated, derived, or calculated”). 
wherein the collision determination unit is configured to determine that the collision type is 
in a case where initial values as values at an early phase of the collision for the first lateral acceleration and the second lateral acceleration are both less than  (Para 0013, “The decision unit compares the average with a threshold and decides whether a collision type of the vehicle is a symmetric or asymmetric on the basis of the comparison”; Para 0090-0091).
Ugusa fails to explicitly disclose determining the collision type is a full overlap front collision based on a full overlap determination threshold. However, MIYATA teaches determining the collision type is a full overlap front collision (Fig. 3, Head-on Collision) based on a full overlap determination threshold (Fig. 5, 51; Para 0087-0088, “When the collision form is a head-on collision shown in (A) of FIG. 3, accelerations in the vehicle front-rear direction substantially equal to each other in magnitude and direction are generated in the front left sensor 41 and the front right sensor 42, but an acceleration in the vehicle widthwise direction is hardly generated (that is, approximately “0”). Thus, both of the “left sensor movement amount SLy(t) of the front left sensor 41 and the right sensor movement amount SRy(t) of the front right sensor 42” after occurrence of the head-on collision are approximately “0”. Therefore, the waveform of the point P after the occurrence of the head-on collision remains in a neighborhood of an origin of the discrimination map A”; Para 0113, “The head-on collision threshold defines a threshold for the front/rear acceleration (Gx) corresponding to the velocity decrease amount (Vx), is experimentally determined in advance and is stored in the ROM. The head-on collision threshold is one kind of collision determination thresholds, and is set so as to start changing synchronously with a time point at which the actual velocity decrease amount Vx calculated by the velocity decrease amount calculation unit 50 increases from “0”.”).
Ugusa and MIYATA are both considered to be analogous to the claimed invention because they are in the same field of determining a collision type of a vehicle. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ugusa to incorporate the teachings of MIYATA and provide operations for determining a full overlap front collision (i.e., head-on collision) by comparing the lateral acceleration data acquired from the sensors with a full overlap determination threshold (i.e., head-on collision threshold), taught by MIYATA at least at Figs. 3 and 5, Para 0087-0088 and 0113. Doing so would aid in determine a collision type of a vehicle, thereby improving efficiency of determining a collision type to quickly and accurately control a protection system.

Regarding Claim 2, Ugusa fails to explicitly disclose, but MIYATA teaches 
the collision determination unit is configured to determine that the collision type is an oblique front collision as a front collision of a corner portion of the front portion of the vehicle body with an inclined surface standing with inclination with respect to the vehicle width direction (Para 0099-0102, “when the collision form is the oblique collision, and the vehicle front left side collides with a barrier (that is, in a 
in a case where either one of the initial value of the first lateral acceleration or the initial value of the second lateral acceleration is equal to or greater than an oblique determination threshold as a positive value (Para 0126, “A comparison unit 92 is configured to receive and compare the front/rear acceleration Gx, the velocity decrease amount Vx and the oblique collision threshold”; Para 0127, “… when the collision form is determined to be the oblique collision, and when the front/rear acceleration Gx corresponding to the velocity decrease amount Vx crosses the oblique collision threshold from the lower side to the upper side for the first time”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ugusa to incorporate the teachings of MIYATA and provide operations for determining an oblique front collision (i.e., head-on collision) by comparing the lateral acceleration data acquired from the sensors with an oblique determination threshold (i.e., oblique collision threshold), taught by MIYATA at least at Figs. 3 and 5, Para 0099-0102 and 0126-127. Doing so would aid in determine a collision type of vehicle, thereby improving efficiency of determining a collision type to quickly and accurately control a protection system.

Regarding Claim 6, Ugusa fails to explicitly disclose, but MIYATA teaches 
the collision determination unit is configured to determine that the collision type is pole collision as front collision of a pole-shaped obstacle with a middle portion of the front surface of the vehicle body in the vehicle width direction a pole collision shown in (B) of FIG. 3, a center portion of the vehicle body deforms backward of the vehicle body, and the front portion of the vehicle body (front member FRM) bends (refer to FIG. 22B). Therefore, the front left sensor 41 and the front right sensor 42 respectively move in directions (hereinafter referred to as “vehicle inside directions”) toward a centerline CL in the vehicle widthwise direction extending in the front-rear direction of the vehicle…”)
in a case where the initial value of the first lateral acceleration and 
the initial value of the second lateral acceleration are both equal to or greater than a pole determination threshold as a positive value (Para 0117, “A comparison unit 62 is configured to receive and compare the front/rear acceleration Gx, the velocity decrease amount Vx and the pole collision threshold”; Para 0118, “… when the front/rear acceleration Gx corresponding to the velocity decrease amount Vx crosses the pole collision threshold from the lower side to the upper side for the first time”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ugusa to incorporate the teachings of MIYATA and provide operations for determining a pole collision by comparing the lateral acceleration data acquired from the sensors with a pole determination threshold (i.e., the pole collision threshold), taught by MIYATA at least at Figs. 3 and 5, and Para 0089-0090 and 0117-0118. Doing so would aid in determine a collision type of vehicle, thereby improving efficiency of determining a collision type to quickly and accurately control a protection system.

 
a third acceleration acquiring unit (Figs. 1, 2 and 3, floor sensor 43) provided to acquire a third longitudinal deceleration as a deceleration in the vehicle length direction (Para 0024, “a floor sensor (43) fixed on a floor of a cabin of the vehicle and configured to detect a floor acceleration (Gx) which is an acceleration in a vehicle front-rear direction”); Para 0026, “calculate an actual velocity decrease amount (Vx) of the floor sensor based on the detected floor acceleration”)
wherein the collision determination unit is configured to determine the collision type based on a threshold varying according to a value of the first axis and a value of a second axis (Para 0026-0028, “… when the detected floor acceleration corresponding to the actual velocity decrease amount of the floor sensor is equal to or more than an activation threshold that changes in correspondence to the actual velocity decrease amount of the floor sensor; and … store, in advance, a relationship between the velocity decrease amount of the floor sensor and the activation threshold for each collision form (51, 61, 71, 81, 91 (see lines L1 to L5)), and set the activation threshold based on the relationship corresponding to the specified collision form and the actual velocity decrease amount of the floor sensor…”)
in a case where an integrated value of the third longitudinal deceleration is represented at the first axis (Para 0026, “calculate an actual velocity decrease amount (Vx) of the floor sensor based on the detected floor acceleration”; Para 0079, “The floor acceleration Gx is set to represent an acceleration toward the vehicle rear direction as a positive value”) and 
any one of the first longitudinal deceleration, the first lateral acceleration, the second longitudinal deceleration, or the second lateral acceleration is represented at the second axis (Para 0074-78, “The front/rear acceleration GLx is set to represent an acceleration toward a vehicle rear direction as a positive value … The widthwise direction acceleration GLy is set to represent an acceleration toward an inside of the vehicle … The front/rear acceleration GRx is set to represent an acceleration toward the vehicle rear direction as a positive value … The widthwise direction acceleration GRy is set to represent an acceleration toward an inside of the vehicle (namely, a left direction with respect to the forward direction of the vehicle) as a positive value”; Para 0015-0019).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ugusa to incorporate the teachings of MIYATA’s floor sensor 43 and to thereby provide operations for detecting a floor acceleration in a vehicle front-rear direction (i.e., vehicle’s length direction) and determining a collision type based on various thresholds defined by detected and calculated values for lateral/longitudinal accelerations acquired from the first, second and third sensors, taught by MIYATA at least at Figs. 1-3, and Para 0024-0028 and 0074-0078. Doing so would aid in determine a collision type of vehicle, thereby improving efficiency of determining a collision type to quickly and accurately control a protection system.

12.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ugusa in view of MIYATA and Imai et al. (US 6327527 B1, hereinafter referred to as “Imai”). 
 
the collision determination unit is configured to determine that the collision type is a low overlap front collision (a small overlap collision) as an offset front collision with an overlap ratio of equal to or lower than a predetermined value (Fig.3 a small overlap collision; Para 0095-0098, when the collision form is the small overlap collision, and the vehicle front left side collides with a barrier (that is, in a case of a left side small overlap collision), the front left sensor 41 moves relatively greatly toward the vehicle inside direction (namely, the right direction), and the front right sensor 42 moves by an amount at a medium degree toward the vehicle outside direction (namely, the right direction)”),
in a case where the either one of the initial value of the first lateral acceleration or the initial value of the second lateral acceleration is equal to or greater than a low overlap determination threshold as a positive value (Para 0123, “A comparison unit 82 is configured to receive and compare the front/rear acceleration Gx, the velocity decrease amount Vx and the small overlap collision threshold. More specifically, the comparison unit 82 switches an output signal from a low level signal to a high level signal at a time point when the front/rear acceleration Gx corresponding to the velocity decrease amount Vx crosses the small overlap collision threshold from a lower side to an upper side for the first time”) and less than the oblique determination threshold (Para 0126-0127).
Ugusa in view of MIYATA does not explicitly disclose comparing two different kinds of thresholds (a low overlap determination threshold and the oblique determination threshold) to determine a low overlap front collision (…. determine that the collision type is a low overlap front collision… is equal to or greater than a low overlap determination threshold … and less than the oblique determination threshold). However, Imai teaches determining an offset crash collision (i.e., a low overlap front collision) by comparing deceleration data acquired from sensors 30A and 30B with an oblique crash threshold and an offset crash threshold (…. determine that the collision type is a low overlap front collision… is equal to or greater than a low overlap determination threshold … and less than the oblique determination threshold) (Fig.5, S20 and S21; Col. 3, lines 2-10, “… with reference to an oblique crash threshold corresponding to the likelihood of the oblique crash. … when the likelihood computing means classifies the collision as an offset crash and computes the likelihood of the offset crash, the activation control means controls the activation of the occupant safety system with reference to an offset crash threshold corresponding to the likelihood of the offset crash”; Col. 9, lines 12-47, “…First, the collision type identifying part 42 determines whether a type of collision is an oblique crash (step S20). Namely, the collision type identifying part 42 identifies the collision as an oblique crash … Next, the collision type identifying part 42 determines whether the type of collision is an offset crash (step S21) …”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ugusa to incorporate the teachings of MIYATA and Imai, and to provide operations for determining a low overlap front collision (i.e., a small overlap collision) by comparing the lateral acceleration data acquired from the sensors with an low overlap determination threshold (i.e., the small overlap collision threshold) and an oblique determination threshold, taught by MIYATA 

Regarding Claim 4, Ugusa fails to explicitly disclose, but MIYATA teaches 
the collision determination unit is configured to determine that the collision type is high overlap front collision (an offset collision) as the offset front collision with a higher overlap ratio than that of the low overlap front collision as the offset front collision with the overlap ratio of equal to or lower than the predetermined value (Fig.3, offset collision; Para 0092-0094, “when the collision form is the offset collision, and the vehicle front left side collides with a barrier (that is, in a case of a left side offset collision)…”),
in a case where the initial value of the first lateral acceleration and the initial value of the second lateral acceleration are both less than the low overlap determination threshold as the positive value and either one of an initial value of the first longitudinal deceleration or an initial value of the second longitudinal deceleration is less than an offset determination threshold (offset collision threshold) as a positive value (Para 0120, “A comparison unit 72 is configured to receive and compare the front/rear acceleration Gx, the velocity decrease amount Vx and the offset collision threshold”; Para 0121, “… when the front/rear acceleration Gx corresponding to the velocity decrease amount Vx crosses the offset collision threshold from the lower side to the upper side for the first time”).
Ugusa in view of MIYATA does not explicitly disclose comparing two different kinds of thresholds (a low overlap determination threshold and the offset determination threshold) to determine a high overlap front collision (…. determine that the collision type is a high overlap front collision… is lesser than a low overlap determination threshold … and less than the offset determination threshold). However, Imai teaches determining a high overlap front collision (e.g., one example of an offset crash collisions) in such successive comparison processes to compare the deceleration data acquired from sensors 30A and 30B with two different thresholds (e.g., an oblique crash threshold (Fig. 5, S20) and an offset crash threshold (Fig. 5, S21), or Fig. 5, S21 and S22) (…. determine that the collision type is a high overlap front collision… is lesser than a low overlap determination threshold … and less than the offset determination threshold) (Fig.5, S20 and S21; Col. 3, lines 2-10, “… with reference to an oblique crash threshold corresponding to the likelihood of the oblique crash. … when the likelihood computing means classifies the collision as an offset crash and computes the likelihood of the offset crash, the activation control means controls the activation of the occupant safety system with reference to an offset crash threshold corresponding to the likelihood of the offset crash”; Col. 9, lines 12-47, “…First, the collision type identifying part 42 determines whether a type of collision is an oblique crash (step S20). Namely, the collision type identifying part 42 identifies the 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ugusa to incorporate the teachings of MIYATA and Imai, and to provide operations for determining a high overlap front collision by comparing the lateral acceleration data acquired from the sensors with a low overlap determination threshold (i.e., offset collision threshold) and an offset determination threshold, taught by MIYATA at least at Figs. 3 and 5, and Para 0092-0094 and 0120-0121 as well as successively comparing the lateral acceleration data acquired from the sensors with two different kinds of thresholds (i.e., a low overlap determination threshold and an offset determination threshold), taught by Imai at least Fig. 5 and its corresponding descriptions set forth above. In particular, the combination of, among various different thresholds, which two different kinds of thresholds (i.e., a low overlap determination threshold and an offset determination threshold) for determining a collision type (e.g., a high overlap front collision) may be determined depending on setting a value of each threshold which is experimentally determined (see at least at Para 0113 in MIYATA, “The head-on collision threshold defines a threshold for the front/rear acceleration (Gx) corresponding to the velocity decrease amount (Vx), is experimentally determined in advance and is stored in the ROM”).  Doing so would aid in determine a collision type of vehicle, thereby improving efficiency of determining a collision type to quickly and accurately control a protection system. 

Regarding Claim 5, Ugusa fails to explicitly disclose, but MIYATA teaches 
the collision determination unit is configured to determine that the collision type is the full overlap front collision (Head-on Collision) 
in a case where the initial value of the first lateral acceleration and the initial value of the second lateral acceleration are both less than the low overlap determination threshold and an initial value of the first longitudinal deceleration and an initial value of the second longitudinal deceleration is both equal to or greater than an offset determination threshold (Para 0120, “A comparison unit 72 is configured to receive and compare the front/rear acceleration Gx, the velocity decrease amount Vx and the offset collision threshold”; Para 0121, “… when the front/rear acceleration Gx corresponding to the velocity decrease amount Vx crosses the offset collision threshold from the lower side to the upper side for the first time”).
Ugusa in view of MIYATA does not explicitly disclose comparing two different kinds of thresholds (a low overlap determination threshold and the offset determination threshold) to determine a full overlap front collision (…. determine that the collision type is the full overlap front collision … a low overlap determination threshold … and … the offset determination threshold). However, Imai teaches determining a full overlap front collision in such successive comparison processes to compare deceleration data acquired from sensors 30A and 30B with two different thresholds (e.g., an oblique crash threshold (Fig. 5, S20) and an offset crash threshold (Fig. 5, S21)) (…. determine that the collision type is the full overlap front collision … a low overlap determination threshold … and … the offset determination threshold) (Fig.5, S20 and S21; Col. 3, lines 2-10, “… with reference to an oblique crash threshold corresponding to the likelihood of the oblique crash. … when the with reference to an offset crash threshold corresponding to the likelihood of the offset crash”; Col. 9, lines 12-47, “…First, the collision type identifying part 42 determines whether a type of collision is an oblique crash (step S20). Namely, the collision type identifying part 42 identifies the collision as an oblique crash … Next, the collision type identifying part 42 determines whether the type of collision is an offset crash (step S21) …”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ugusa to incorporate the teachings of MIYATA and Imai, and to provide operations for determining a full overlap front collision (i.e., head-on collision) by comparing the lateral acceleration data acquired from the sensors with an low overlap determination threshold and an offset determination threshold (e.g., the low overlap determination threshold and an offset determination threshold), taught by MIYATA at least at Figs. 3 and 5, Para 0095-0098, 0123 and 0126-127 as well as successively comparing the lateral acceleration data acquired from the sensors with two different kinds of thresholds (i.e., a low overlap determination threshold and an offset determination threshold), taught by Imai at least Fig. 5 and its corresponding descriptions set forth above. In particular, the combination of, among various different thresholds, which two different kinds of thresholds (i.e., a low overlap determination threshold and an offset determination threshold) for determining a collision type (e.g., a full overlap front collision) may be determined depending on setting a value of each threshold which is experimentally determined (see experimentally determined in advance and is stored in the ROM”).  Doing so would aid in determine a collision type of vehicle, thereby improving efficiency of determining a collision type to quickly and accurately control a protection system. 

13.	Regarding Claim 7, it is a device type claim having similar limitations as of claims 1 and 5 above. Therefore, it is rejected under the same rationale as of claims 1 and 5 above. 
14.	Regarding Claim 8, it is dependent on claim 7 and a device type claim having similar limitations as of claim 4 above. Therefore, it is rejected under the same rationale as of claim 4 above.
15.	Regarding Claim 9, it is dependent on claim 7 and a device type claim having similar limitations as of claim 2 above. Therefore, it is rejected under the same rationale as of claim 2 above.
16.	Regarding Claim 10, it is dependent on claim 9 and a device type claim having similar limitations as of claim 3 above. Therefore, it is rejected under the same rationale as of claim 3 above.
17.	Regarding Claim 11, it is dependent on claim 7 and a device type claim having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale as of claim 6 above.
	
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BYUNG RO LEE/Examiner, Art Unit 2866                  
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858